Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  24 June 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 6-10, 12, 25, 27-28, 30, and 43-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 25, and 44-46
Claims 1  and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (2009/0126408; “Bookbinder”).in view of Dragic et al. (Characterization of defect luminescence in Yb doped silica fibers: part I NBOHC, Opt. Express 16, 4688-4697 (2008); “Dragic”), further in view of Sen et al. (2012/0201504; “Sen”),   further in view of Jacobsen et al. (2013/0182999; “Jacobsen”), and further in view of  Crossland et al. (6,474,106; “Crossland”).
Regarding claim 1, Bookbinder discloses a preform for a microstructured silica fiber, Bookbinder, Abstract (“a cladding containing voids”), that may contain aluminum and fluorine. Bookbinder, par. [0016] (“a dopant for adjusting the index of refraction of the silica glass. The dopant may comprise germania, phosphorous, aluminum, ytterbium, erbium, fluorine, boron, titanium or other conventional dopant materials…”):  a passive  microstructured optical fibre having a core region comprising silica, wherein at least a part of the core region of the microstructured optical fibre is co- doped with aluminium and fluorine , and the fluorine compensates for at least part of the change in refractive index that would otherwise be caused by the presence of the aluminium.
Further regarding claim 1, Bookbinder does not explicitly disclose that at least a part of the core region is doped with a dopant selected to reduce light-induced non-bridging oxygen hole centre loss in the nonlinear microstructured optical fibre. 
However, Dragic discloses in Table 1 single- and double-clad Yb-doped silica core fibers in which the core comprises [0.2] mole percent Yb, [2.9] mole percent Al-dopant, and [0.2] mole percent F. Dragic, 4. Discussion (“the highly Al-doped fiber (Yb 198) exhibits a peak NBOHC wavelength that is more similar to that of pure silica”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bookbinder in accordance with Dragic’s codopant disclosure such that at least a part of the core region is doped with a dopant selected to reduce light-induced non-bridging oxygen hole centre loss in the nonlinear microstructured optical fibre because the resulting configuration would facilitate avoiding rare earth “clustering.” Sen, par. [0039] (disclosing that aluminum dopant increase rare earth solubility in silica”).
Further regarding claim 1, Bookbinder in view of Dragic, and further in view of Sen does not explicitly disclose that the nanostructured fiber is a supercontinuum generator coupled to a light source. 
However, Jacobsen discloses in figure 12 a tapered microstructured fiber which can be configured such that when coupled to a pump source the fiber will generate a supercontinuum. Jacobsen, par. [0040].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bookbinder in view of Dragic, and further in view of Sen such that the nanostructured fiber is a supercontinuum generator coupled to a light source because the resultant configuration would facilitate generating white light. Jacobsen, pars. [0001] (“A tapering of an optical fiber is advantageous in several systems, such as in a system for supercontinuum generation (SCG), where a tapering of e.g. a non-linear fiber according to the present invention may result in significant improvements over the prior art systems.”).
Further regarding claim 1, Bookbinder in view of Dragic, further in view of Sen and further in view of Jacobsen does not explicitly disclose that the aluminum is provided in a doped region, and the number of aluminum atoms in the doped region is greater than 0.05% of the number of silicon atoms in the doped region.  
However, Crossland discloses relative weight percentages of alumina and silica as 10 percent and 80 percent, respectively; (The examiner notes that alumina’s formula has 2 aluminum atoms while silica’s formula has 1 silicon atom; alumina is 101.96 gms/mole and silica is 60.08 gms/mole.) which, for 1 kilogram of preform, has 2 * .000981 moles of aluminum and 0.013316 moles of silicon.  The ratio of aluminum to silicon in this preform would be 0.147313. And  0.001, 0.01, 0.03 and 0.05 of the moles of silicon (in a 1 kg preform) would be 0.000013316, 0.00013316, 0.00039947, and 0.00066578,   respectively, which are less than 0.001961553, the number of moles of aluminum atoms (in the 1 kg preform).  Crossland, col. 10, ll. 8-24.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Bookbinder in view of Dragic, further in view of Sen and further in view of Jacobsen such that the aluminum is provided in a doped region, and the number of aluminum atoms in the doped region is greater than 0.05% of the number of silicon atoms in the doped region because the resulting configuration would facilitate controlling material phases (solid, melt) when the preform is drawn.  Crossland, col. 10, ll. 8-24 (“The liquidus temperature varies depending upon the relative weight percentages of alumina and silica in the composition.”).
Regarding claim 25, as dependent upon claim 1, Jacobsen as applied in the combination Bookbinder in view of Dragic, further in view of Sen,  further in view of Jacobsen, and further in view of Crossland discloses in figure 12 a tapered microstructured fiber which can be configured such that when coupled to a pump source the fiber will generate a supercontinuum. Jacobsen, par. [0040].
Regarding claims 44-46, Bookbinder in view of Dragic, further in view of Sen,  further in view of Jacobsen, and further in view of Crossland discloses 
44.   The supercontinuum source of claim 1, wherein the number of aluminium atoms in the doped region is greater than 0.1% of the number of silicon atoms in the doped region.  
45. The supercontinuum source of claim 1, wherein the number of aluminium atoms in the doped region is greater than 1% of the number of silicon atoms in the doped region.  
46.   The supercontinuum source of claim 1, wherein the number of aluminium atoms in the doped region is greater than 3% of the number of silicon atoms in the doped region.  
Crossland,  col. 10, ll. 8-24 (“The liquidus temperature varies depending upon the relative weight percentages of alumina and silica in the composition.”).
Claims 6-10 and 12
Claims 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (2009/0126408; “Bookbinder”).in view of Dragic et al. (Characterization of defect luminescence in Yb doped silica fibers: part I NBOHC, Opt. Express 16, 4688-4697 (2008); “Dragic”), further in view of Sen et al. (2012/0201504; “Sen”),   further in view of Jacobsen et al. (2013/0182999; “Jacobsen”),   further in view of  Crossland et al. (6,474,106; “Crossland”), and further in view of Messerly et al. (2008/0260338; Messerly”).
Regarding claims 6-10 and 12, Bookbinder in view of Dragic, further in view of Sen,  further in view of Jacobsen, and further in view of Crossland does not explicitly disclose:
6. The supercontinuum source of claim 4 , wherein the core region comprises first and second longitudinally-extending regions, wherein the first longitudinally-extending region comprises aluminum  and the second longitudinally-extending region comprises fluorine.. 
7. The supercontinuum source of claim 6, wherein the second longitudinally-extending region is doped with fluorine but not with the aluminum. 
8. The supercontinuum source of claim 6 , wherein the second longitudinally-extending region is disposed around the first longitudinally-extending region. 
9. The supercontinuum source of claim 8 wherein the second longitudinally-extending region has an annular cross section. 
10. The supercontinuum source of any one of claim 6, wherein the second longitudinally-extending region comprises a plurality of distinct longitudinally-extending regions, each having a substantially circular cross section. 
 12. The supercontinuum source of claim 6, wherein the first and second longitudinally-extending regions are configured such that the core region has a desired average refractive index equal to that of silica. 
However, Messerly discloses microstructured fibers having concentric rings embedded within the core such that “the effective index of the core, cladding, or both is tailored by changing the size and distribution of periodically placed holes within the fiber's structure.” Messerly, par. [0009].
[0036] Accordingly, an embodiment of the present invention includes fiber optics, methods for making fiber optics and methods for operating fiber optics. An exemplary optical fiber according to the present invention comprises a core comprising a first index of refraction (N), a concentric ring embedded within said core, wherein said concentric ring comprises a second N, and a cladding surrounding said core, wherein said cladding comprises a third N. The fiber optic may include a second concentric ring embedded within said core, wherein said second concentric ring comprises said second N. The fiber optic may include a second concentric ring embedded within said core, wherein said second concentric ring comprises a fourth N. The second N may be greater than or less than said first N. The third N may be less than said first N. The concentric ring can comprise less than 10% of the cross-section of said core. 
Messerly, par. [0036].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bookbinder in view of Dragic, further in view of Sen,  further in view of Jacobsen, and further in view of Crossland to disclose:
6. The supercontinuum source of claim 4 , wherein the core region comprises first and second longitudinally-extending regions, wherein the first longitudinally-extending region comprises aluminum  and the second longitudinally-extending region comprises fluorine.. 
7. The supercontinuum source of claim 6, wherein the second longitudinally-extending region is doped with fluorine but not with the aluminum.
8. The supercontinuum source of claim 6 , wherein the second longitudinally-extending region is disposed around the first longitudinally-extending region. 
9. The supercontinuum source of claim 8 wherein the second longitudinally-extending region has an annular cross section. 
10. The supercontinuum source of any one of claim 6, wherein the second longitudinally-extending region comprises a plurality of distinct longitudinally-extending regions, each having a substantially circular cross section. 
 12. The supercontinuum source of claim 6, wherein the first and second longitudinally-extending regions are configured such that the core region has a desired average refractive index equal to that of silica. 
because the resulting configuration would facilitate guiding light. Messerly, Abstract.
Claim 17
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (2009/0126408; “Bookbinder”).in view of Dragic et al. (Characterization of defect luminescence in Yb doped silica fibers: part I NBOHC, Opt. Express 16, 4688-4697 (2008); “Dragic”), further in view of Sen et al. (2012/0201504; “Sen”),   further in view of Jacobsen et al. (2013/0182999; “Jacobsen”),   further in view of  Crossland et al. (6,474,106; “Crossland”), and  further in view of Petersson et al. (2009/0168149; “Petersson”).
 Regarding claim 17, as dependent upon claim 1, Bookbinder in view of Dragic, further in view of Sen,  further in view of Jacobsen, and further in view of Crossland does not explicitly disclose that the supercontinuum generator comprises a further microstructured optical fibre located either upstream or downstream of the microstructured optical fibre.  
 However, Petersson discloses in figure 9 and paragraph [0242] a downstream micro-structured output waveguide 97.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Bookbinder in view of Dragic, further in view of Sen,  further in view of Jacobsen, and further in view of Crossland such that the supercontinuum generator comprises a further microstructured optical fibre located either upstream or downstream of the microstructured optical fibre because the resultant configuration would facilitate delivering high power light.  Petersson, Abstract.
Claims 27 and 47-49
Claims 27 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (2009/0126408; “Bookbinder”) and further in view of Crossland et al. (6,474,106; “Crossland”).
Regarding claim 27, Bookbinder discloses a preform for a microstructured silica fiber, Bookbinder, Abstract (“a cladding containing voids”), that may contain aluminum and fluorine. Bookbinder, par. [0016] (“a dopant for adjusting the index of refraction of the silica glass. The dopant may comprise germania, phosphorous, aluminum, ytterbium, erbium, fluorine, boron, titanium or other conventional dopant materials…”).
Further regarding claim 27, Bookbinder does not explicitly disclose that the aluminium is provided in a doped region, and the number of aluminium atoms in the doped region is greater than 0.05% of the number of silicon atoms in the doped region.  
However, Crossland discloses relative weight percentages of alumina and silica as 10 percent and 80 percent, respectively; (The examiner notes that alumina’s formula has 2 aluminum atoms while silica’s formula has 1 silicon atom; alumina is 101.96 gms/mole and silica is 60.08 gms/mole.) which, for 1 kilogram of preform, has 2 * .000981 moles of aluminum and 0.013316 moles of silicon.  The ratio of aluminum to silicon in this preform would be 0.147313. And  0.001, 0.01, 0.03 and 0.05 of the moles of silicon (in a 1 kg preform) would be 0.000013316, 0.00013316, 0.00039947, and 0.00066578,   respectively, which are less than 0.001961553, the number of moles of aluminum atoms (in the 1 kg preform).  Crossland, col. 10, ll. 8-24.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Bookbinder   such that the aluminum is provided in a doped region, and the number of aluminum atoms in the doped region is greater than 0.05% of the number of silicon atoms in the doped region because the resulting configuration would facilitate controlling material phases (solid, melt) when the preform is drawn.  Crossland, col. 10, ll. 8-24 (“The liquidus temperature varies depending upon the relative weight percentages of alumina and silica in the composition.”).
Regarding claims 47-49, Bookbinder   in view of Crossland discloses 

47.   The passive optical fibre of claim 27, wherein the number of aluminium atoms in the doped region is greater than 0.1% of the number of silicon atoms in the doped region.  
48.  The passive optical fibre of claim 27, wherein the number of aluminium atoms in the doped region is greater than 1% of the number of silicon atoms in the doped region.  
49.   The passive optical fibre of claim 27, wherein the number of aluminium atoms in the doped region is greater than 3% of the number of silicon atoms in the doped region.
Crossland,  col. 10, ll. 8-24 (“The liquidus temperature varies depending upon the relative weight percentages of alumina and silica in the composition.”).
28 and 30
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (2009/0126408; “Bookbinder”) and further in view of Crossland et al. (6,474,106; “Crossland”) and further in view of Jacobsen et al. (2013/0182999; “Jacobsen”).
Regarding claims 28 and 30, as dependent upon claim 27, Bookbinder in view of Crossland does not explicitly disclose:
28. The passive optical fibre of claim 27, wherein the passive optical fibre is a large mode area fibre. 
30. The passive optical fibre of claim 27, wherein the passive optical fibre is a supercontinuum optical fibre. 
However, Jacobsen discloses in figure 12 a tapered microstructured fiber which can be configured such that when coupled to a pump source the fiber will generate a supercontinuum. Jacobsen, par. [0040], or will be characterized as a large mode area fiber. Jacobson, par. [0085].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bookbinder in view of Crossland to comprise:
28. The passive optical fibre of claim 27, wherein the passive optical fibre is a large mode area fibre. Jacobson, par. [0085].
30. The passive optical fibre of claim 27, wherein the passive optical fibre is a supercontinuum optical fibre. Jacobsen, par. [0040].
because the resultant configuration would facilitate generating white light. Jacobsen, pars. [0001] (“A tapering of an optical fiber is advantageous in several systems, such as in a system for supercontinuum generation (SCG), where a tapering of e.g. a non-linear fiber according to the present invention may result in significant improvements over the prior art systems.”).
 Claims 43 and 50-52
Claims 43 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (2009/0126408; “Bookbinder”) in view of Dragic et al. (Characterization of defect luminescence in Yb doped silica fibers: part I NBOHC, Opt. Express 16, 4688-4697 (2008); “Dragic”), further in view of Sen et al. (2012/0201504; “Sen”),   further in view of Jacobsen et al. (2013/0182999; “Jacobsen”),   further in view of  Crossland et al. (6,474,106; “Crossland”), and   further in view of Lyngsoe et al (WO 2015144181 A1; Lyngsoe”).
Regarding claims 43 and 50-52, Bookbinder in view of Dragic, further in view of Sen,  further in view of Jacobsen, and further in view of Crossland does not explicitly disclose:
43.  The supercontinuum source of claim 1, wherein the microstructured optical fiber is un-tapered along its length.  
50.  The supercontinuum source of claim 1, wherein the core region has a core diameter of less than 10 micron.  
51.   The supercontinuum source of claim 1, wherein the core region has a core diameter of less than 5 micron.  
52.   The supercontinuum source of claim 1, wherein the core region has a core diameter of less than 3 micron.  
However, Lyngsoe discloses: 
In an embodiment of the microstructured optical fiber according to the invention, the microstructured fiber is a non-linear fiber, a fiber for supercontinuum generation or a passive delivery fiber. Advantageously - for simple production - the optical fiber is non-tapered.
12. A microstructured optical fiber according to any of the claims 1 to 1 1 , wherein the optical fiber is non-tapered.
A microstructured optical fiber includes a core region and a cladding region which surrounds the core region. The cladding region includes a plurality of cladding features within a cladding background material, wherein the cladding region includes an inner cladding region with at least one inner ring of cladding features and an outer cladding region with at least three outer cladding rings of outer cladding features. The inner cladding features have a first characteristic diameter and the outer cladding region includes a plurality of outer cladding features having a characteristic diameter smaller than the first characteristic diameter. The first characteristic diameter is at least about 10% larger than an average diameter of the outer cladding features and the core region has a diameter of at least about 2 μm. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Bookbinder in view of Dragic, further in view of Sen,  further in view of Jacobsen, and further in view of Crossland to disclose:
43.  The supercontinuum source of claim 1, wherein the microstructured optical fiber is un-tapered along its length.  
50.  The supercontinuum source of claim 1, wherein the core region has a core diameter of less than 10 micron.  
51.   The supercontinuum source of claim 1, wherein the core region has a core diameter of less than 5 micron.  
52.   The supercontinuum source of claim 1, wherein the core region has a core diameter of less than 3 micron.  
because the resulting configurations would facilitate generating supercontinuums.  Lyngsoe, Abstract.

Claims 53-55
 Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (2009/0126408; “Bookbinder”) in view of    Crossland et al. (6,474,106; “Crossland”), and   further in view of Lyngsoe et al (WO 2015144181 A1; Lyngsoe”).
It would have been obvious to one of ordinary skill in the art at the time of filing to  modify Bookbinder in Crossland to comprise:
53.  The supercontinuum source of claim 30, wherein the core region has a core diameter of less than 10 micron.  
54.   The supercontinuum source of claim 30, wherein the core region has a core diameter of less than 5 micron.  
55.  The supercontinuum source of claim 30, wherein the core region has a core diameter of less than 3 micron.
because the resulting configurations would facilitate generating supercontinuums.  Lyngsoe, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/            Primary Examiner, Art Unit 2883